Citation Nr: 0027854	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle disability.

2.  Entitlement to service connection for left ankle 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963; his discharge certificate also reflects two 
years and four months of prior active service.  

In January 1992, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of a right ankle 
injury.

This case is before the Board on appeal from a July 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois. 

The appeal was docketed at the Board in 1999.

The issue certified to the Board for appeal, as reflected on 
VA Form 8, dated in June 1999, is designated as entitlement 
to service connection for "[b]ilateral [a]ankle [c]ondition".  
However, in light of the discussion advanced by the Board 
hereinbelow, it is of the opinion that the benefit sought on 
appeal by the veteran is more appropriately framed as stated 
in the two issues set forth on the title page.

REMAND

As noted above, in January 1992, the Board denied service 
connection for residuals of a right ankle injury.  
Thereafter, in response to a reopened claim, service 
connection for ankle disablement including that on the right 
was denied in a rating decision entered by the RO in July 
1998.  However, such rating adjudication was rendered without 
consideration of the final (see 38 U.S.C.A. § 7104 (West 
1991)) January 1992 Board denial and the issuance of an 
appropriate Statement of the Case.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  The Board is, therefore, of the 
opinion that the foregoing aspect of the appeal should be 
pertinently addressed by the RO, as is specified in greater 
detail below, before further related appellate action ensues.  

The veteran's DD 214 reflects that he had been awarded the 
"Parachutist Badge" and service medical records reflect that 
he was involved in parachute jumps.  The veteran's essential 
contention is that old fractures involving each ankle, as 
revealed by pertinent X-ray examination performed by VA in 
April 1998, may have been sustained (though not then 
ascertained) in the course of parachute jumping-related 
trauma sustained in service.  The Board further notes that 
statements submitted by the veteran in August 1998 and June 
1999 reflect, collectively, that both "VA and civilian" 
physicians had reportedly advised the veteran that his 
present ankle disablement (to include arthritis on at least 
the left) was traceable to service trauma.  The Board notes 
that in fact a report pertaining to VA outpatient treatment 
rendered the veteran in November 1999 reflects the 
physician's (one Dr. Norton) opinion that (as opposed to 
service-incurred ankle fractures per se) ankle trauma 
sustained by the veteran in service may have been a factor in 
post service ankle fractures sustained by the veteran, i.e., 
"ankle instability due to parachute injuries could cause [an] 
increased chance of ankle fracture" subsequent to service.  
As to any "civilian" physicians who may have advised the 
veteran that his present ankle disablement is traceable to 
service trauma, the Board is uncertain as to the identity of 
the same.  Nevertheless, because such opinion by any private 
physician would clearly be relevant, the Board is of the 
opinion, in view of the pertinent discussion advanced by the 
United States Court of Appeals for Veterans Claims in Counts 
v. Brown, 6 Vet. App. 473, 477-478 (1994), that the veteran 
should be given an opportunity to procure a pertinent 
statement(s) by any such private physician(s) before further 
appellate action ensues.  Further development to facilitate 
the accomplishment of the foregoing is, therefore, specified 
below.

The Board further notes that the above-cited report 
pertaining to VA outpatient treatment rendered the veteran in 
November 1999 was contained in a packet which was submitted 
directly to the Board in August 1999.  There is no indication 
that the veteran has, relative to the submitted data, waived 
initial consideration of the same by the RO.  Due process 
requires that the RO review all relevant evidence and provide 
the veteran with an appropriate supplemental statement of the 
case unless this right is specifically waived. 38 C.F.R. § 
20.1304(c) (1999).

Finally, the Board further notes that narrative included in 
the above-cited statement submitted by the veteran in August 
1998 is to the effect that he is asserting entitlement to a 
rating in excess of 10 percent for his service-connected 
residuals of a fracture involving the left radial head with 
arthritis of the elbow.  Development responsive to the 
foregoing is, therefore, set forth below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and advise him of his 
opportunity to procure and submit to the 
RO statements from all non-VA physicians 
(or other non-VA health care providers) 
who have advised him that present 
disablement relative to either of his 
ankles is related to his military 
service.  The veteran should also be 
asked to indicate whether he has been so 
advised by any VA physician other than 
Dr. Jonathan Norton, by whom he was seen 
in November 1999.  In light of the 
veteran's response (if any) to the latter 
inquiry, the RO should initiate any 
action indicated.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(1) adjudicate the first issue listed on 
the title page; (2) readjudicate the 
second issue listed on the title page; 
and (3) adjudicate the veteran's above-
cited recently asserted claim for a 
rating in excess of 10 percent for his 
service-connected residuals of a fracture 
involving the left radial head with 
arthritis of the elbow.

3.  If the benefit sought on appeal (as 
represented in either issue listed on the 
title page) is not granted to the 
veteran's satisfaction, or if he 
expresses disagreement pertaining to any 
other matter, to include the RO's 
disposition of the above-addressed claim 
for a rating in excess of 10 percent for 
his service-connected residuals of a 
fracture involving the left radial head 
with arthritis of the elbow, both he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case which contains all 
appropriate laws and regulations and 
addresses all evidence considered.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



